Citation Nr: 0312468	
Decision Date: 06/11/03    Archive Date: 06/16/03

DOCKET NO.  99-04 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for colon cancer.

2.  Entitlement to service connection for renal cancer, 
postoperative. 

3.  Entitlement to a rating in excess of 30 percent for left 
knee replacement.

4.  Entitlement to a rating in excess of 10 percent for 
osteochondritis dessicans of the right knee.

5.  Entitlement to a rating in excess of 10 percent for 
hypertension.

6.  Entitlement to a compensable rating for bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from July 1955 to July 1978.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions rendered in April 1997 and July 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado.


REMAND

In November 2002 and February 2003, the veteran postponed 
hearings to be held before a Veterans Law Judge at the 
Board's offices in Washington, D.C.  

In February 2003, the undersigned Veterans Law Judge found 
that the veteran had shown good cause for failing to appear 
for a scheduled hearing and for failing to provide a timely 
request for a new hearing date.  Accordingly, he instructed 
the Board's Hearing Coordinator to reschedule the veteran for 
a Board hearing.

In letters, dated in March and May 2003, the veteran 
requested a hearing, either at the RO before a traveling 
Veterans Law Judge or by means of a video conference.  
Accordingly, the case is remanded for the following actions:

The RO must schedule the veteran for a 
videoconference at the RO before a 
Veterans Law Judge.  The veteran must be 
afforded timely notice of such hearing.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999). 



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



